DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species I-B, claims 3 and 9, in the reply filed on 12 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, line 5, the examiner suggest --a plurality of fiber sheets laminated together--. As written, it is a little unclear what the plurality of fiber sheets are laminated to. Similar issues are found in lines 16 and 18.
	Regarding claim 3, line 13, there is no antecedent basis for “the fiber sheet on an outermost surface that covers the tapered surface”. It is also unclear what is meant by “an outermost surface that covers the tapered surface”. In particular, what is meant by a surface that covers a surface? The examiner suggests --an outermost surface fiber sheet disposed on the tapered surfaceso as to cover the tapered surface,--.
	Regarding claim 3, the use of “the plurality of fiber sheets” in lines 16-19 is confusing. Only a first portion of the plurality of fiber sheets forms the flange laminate, and only a second portion of the plurality of fiber sheets forms the cap laminate.
	Regarding claim 3, there is no antecedent basis for “the fiber sheet on the outermost surface that covers the outer surface side tapered portion and the inner surface side tapered portion”. The examiner suggests --wherein the outermost surface fiber sheet is disposed to cover the outer surface side tapered portion and the inner surface side tapered portion.--
	Regarding claim 9, it is unclear which tapered surface is being referenced by “the tapered surface”. The examiner suggests --the tapered surface of the flange portion.--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2017/0028606) in view of Deobald (US 8540833), and further in view of any one of Raffone (US 2012/0288666), Le (US 2016/0347918) or Ross (WO 2015/020675 A1).
	Regarding claim 3, Song teaches a composite material comprising a web portion and a flange portion disposed at an end portion of the web portion (Figure 2C; paragraphs 41-43). The flange portion has a surface on one side in a laminating direction of the flange portion serving as an inner surface to which the end portion of the web portion is connected and a surface on an opposite side in the laminating direction of the flange portion serving as an outer surface, the inner surface of the flange portion has a tapered surface having a thickness that is reduced from a base portion to which the end portion of the web portion is connected toward a front end portion in the laminating direction (Figure 2C). The flange portion includes a flange sheet disposed on the inner surface side, and a cap sheet disposed on the outer surface side, the cap sheet includes an outer surface side tapered portion having a thickness that is reduced from the base portion of the flange portion toward the front end portion in the laminating direction, the flange laminate includes an inner surface side tapered portion continuous to the outer surface side tapered portion, the inner surface side tapered portion having a thickness that is reduced from the base portion of the flange portion toward the front end portion in the laminating direction (Figure 2C).
	Song differs from claim 3 in that:
i.	Song does not explicitly recite the flange portion is formed from a plurality of fiber sheets laminated together.
ii.	Song does not explicitly recite the flange sheet is flange laminate comprising a plurality of fiber sheets laminated together.
iii.	Song does not explicitly recite the cap sheet is cap laminate comprising a plurality of fiber sheets laminated together.
iv.	Song does not teach the flange portion includes an outermost surface fiber sheet disposed on the tapered surface so as to cover the tapered surface, the outer surface side tapered portion and the inner surface side tapered portion.
	(i, ii and iii)	Song is directed to making a composite stiffener. It is known in this art to form the composite portions of such a stiffener from a plurality of fiber sheets laminated together to provide a suitable stiffener structure. See Deobald (column 3, lines 22-36; column 4, lines 41-44; column 6, lines 4-8; Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form each of the flange portion, flange sheet and cap sheet of Song as a plurality of fiber sheets laminated together because one of ordinary skill in the art would have been motivated to provide a known suitable stiffener structure, as evidenced by Song.
	(iv)	The claimed outermost surface fiber sheet disposed to cover the tapered surface, for example the entire tapered surface, is known in the composite stiffener art. Raffone teaches such an outermost surface fiber sheet to enhance mechanical properties (paragraph 30; Figures 1-3). Le teaches providing a relatively long outermost upper surface fiber sheet to cover the ends of lower fiber sheets to prevent edge glow, for example from lightning strikes. Le also illustrates stiffeners with upper tapered surfaces which may benefit from such an outermost layer (Figures 2 and 5B; paragraphs 6, 12 and 45). Ross teaches such an outermost surface fiber sheet to increase capability with respect to loads and to reduce the formation of adhesive pockets, resin pockets and ply wrinkles (page 7, lines 1-4; Figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Song because one of ordinary skill in the art would have been motivated to achieve the above noted benefits in accordance with the teachings of any one of Raffone, Le or Ross.

Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Deobald, and further in view of any one of Raffone, Le or Ross as applied to claim 3 above, and further in view of Ross and/or Pearson (US 2013/0344291).
	Regarding claim 9, while not taught by Song, this limitation is taught by Ross to ensure the stiffener has a proper width (page 7, lines 23-30). As illustrated in Figure 2 of Ross, the cut-off surface is relatively short in the thickness direction, thus suggesting it would not eliminate the tapered portion of the cap laminate in the modified composite material of Song. Alternatively, this limitation is taught by Pearson to prevent delamination after curing, co-curing, bonding or co-bonding the stiffener (paragraphs 34-35; Figures 3A-B). As illustrated in Figure 3B of Pearson, the cut-off surface is relatively short in the thickness direction, thus suggesting it would not eliminate the tapered portion of the cap laminate in the modified composite material of Song. Any one of Ross, Raffone or Le is applied as above for satisfying the outermost surface fiber sheet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the composite material of Song because one of ordinary skill in the art would have been motivated to ensure proper part width in accordance with the teachings of Ross, or alternatively, to prevent delamination in accordance with the teachings of Pearson. It is noted that the claimed composite material is not limited to the recited method step of cutting, but rather is only limited to the structure implied thereby, i.e. a surface which could have been formed by cutting. See MPEP 2113. The “cut-off” surface illustrated in Figure 2 of Ross is clearly a surface which could have been formed by cutting. For example Pearson is optionally applied here in addition to Ross to show that such a desired surface may be formed by cutting (paragraph 34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745